DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Restriction to one of the following inventions was previously required under 35 U.S.C. 121:
I. Claims 2-4, 8-10, and 14-16, drawn to assigning encoded and asynchronous space warp frames to temporal scalability layers having differing priorities, classified in H04N 19/31.
II. Claim 5-7, 11-13, and 17-19, drawn to identifying active/inactive regions in fisheye content and reducing bitrate or encoding complexity on a boundary between inactive and active regions, classified in H04N 19/167 ; H04N 21/4728.
In the Reply filed 16 February, 2021 Applicant elected Group I without traverse.  Therefore, claims 2-4, 8-10, and 14-16 are being examined while claims 5-7, 11-13, and 17-19 are withdrawn.  Claim 1 has previously been cancelled. 
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. The following title is suggested: Assigning Space Warp Frames and Encoded Frames To Temporal Scalability Layers Having Differing Priorities


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 14-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
Independent claim 14 recites “At least one computer readable storage medium”.  However, the usage of this phrase encompasses both "non-transitory" and "transitory" recording mediums.  The specification further explicitly does not limit the utilization of a non-transitory computer program product. Therefore, when the broadest reasonable interpretation of a claim covers a signal per se, the claim must be rejected under 35 U.S.C. § 101 as covering non-statutory subject matter. See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007) (transitory embodiments are not directed to statutory subject matter). Claims 15-16 depend from claim 14.  Therefore, claims 14-16 are non-statutory. A suggestion is made that the Applicant amend the claims to recite a non-transitory computer readable storage medium.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



The term "asynchronous space warp frame" in claims 2-4, 8-10, and 14-16 is a relative term which renders these claims indefinite.  More specifically, each of the terms "asynchronous" and “space warp” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
The relevant parts of the instant specification are paragraphs [0168]-[0187].  The term “asynchronous” is discussed in in [0169] in which the buffer region 800 may generally be used to “asynchronously shift” rendered scenes to match the current head position of the user (e.g. in a VR setting) but the specification fails to specify what process or operation is not in synchronism with the “asynchronous space warp frame”.  In other words, in what frame of reference is the “space warp frame” asynchronous?
The term “space warp” also has no frame of reference.  In other words, in what frame of reference is the frame “space warped”?  Moreover, is the frame already “space warped” when it is assigned in claims 2, 8, and 14 to a second temporal scalability layer or does this space warping happen after the assignment?  In regards to claims 3, 9, and 15, is the frame already space warped before transmission or does space warping happen after the transmission/receipt of the “asynchronous space warp frame”?  Because the past tense “warped” is not used but instead “warp” it appears that space warping is an intended future use/application of a frame.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4, 8-10, and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Curcio (US 20180249163 A1).
Claim 2
In regards to claim 2, Curcio discloses a system comprising:
a substrate; and logic coupled to the substrate, wherein the logic is implemented in one or more of configurable logic or fixed-functionality hardware logic {see [0042]-
assign an encoded frame to a first temporal scalability layer
{see Fig. 9, [0146]-[0155] discussing selection of a primary viewport (frame) based on head orientation which, in block 910, is encoded as a “first representation” and corresponds to the “encoded frame” being claimed.  See also [0157] clarifying that the primary viewport may be obtained based on orientation and field of view of a head mounted display (HMD).  In regards to the temporal scalability layer assignment note that block 915 encodes a second representation for the frame between the primary viewport and the background (third representation).  Moreover the transition zone (second representation) is encoded as a ROI scalable layer over the primary viewport (first representation) in [0155]-[0157] while [0078]-[0079] clarifies that scalable video coding schemes may be employed including temporal scalability (enhancement layer for temporal resolution) and that these scalability modes specifically include ROI scalability in [0087] for the primary viewport}, and
assign an asynchronous space warp frame to a second temporal scalability layer
{Regarding temporal scalability, the second and/or third representations (transition zone and/or background zone) are assigned to a second temporal scalability layer as discussed above and supported by  [0155]-[0157]; [0078]-[0079] and [0087].  Regarding “asynchronous space warp frame: [0089]-[0093] discusses the generation of 360-degree video content that includes acquisition from a set of cameras that are then stitched, projected and mapped onto a VR frame.  This projection process is considered a “space warp” because the input images are projected (spatially warped) 
wherein the first temporal scalability layer is to have a higher priority than the second temporal scalability layer {To reduce the streaming bitrate, a subset of the 360 degree content covering the primary viewpoint (current viewing orientation) is assigned a higher priority (transmitted at high framerate/quality/resolution) while the remaining portions of the 360 degree video (transition zone and/or background zone) are assigned a lower framerate/quality/resolution as discussed in [0078]-[0079] and [0097]-[0111]}.
It is recognized that the citations and evidence provided above are derived from potentially different embodiments of Curcio.  Nevertheless, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have employed combinations and sub-combinations of the video encoding techniques disclosed therein because a) Curcio explicitly motivates doing so at least in paragraph [0167] stating “although the foregoing descriptions and the associated drawings describe example embodiments in the context of certain example combinations of elements and/or functions, it should be appreciated that different combinations of elements and/or functions may be provided by alternative embodiments … [i]n this regard, for example, different combinations of elements and/or functions than those explicitly described above are also contemplated as may be set forth in some of the appended claims. Although specific terms are employed herein, 
types may be combined and applied together and/or c) because doing so merely combines prior art elements according to known methods to yield predictable results.

Claim 3
In regards to claim 3, Curcio discloses wherein the logic is to allocate more bits to the encoded frame than the asynchronous space warp frame {see citations and explanations above for claim 2.  Furthermore, the encoded frame for the primary viewport is encoded with higher quality and resolution than the “asynchronous space warp frame” (transition and background zones) and that this higher quality is performed by allocating more bits as discussed in the quality scalability, spatial scalability, and/or bit-depth scalability in [0078]-[0087]}.

Claim 4
In regards to claim 4, Curcio discloses a network controller to transmit the encoded frame and the asynchronous space warp frame over a wireless link {see [0051]-[0053] discussing communication interface 260 that transmits/receives data including wireless transmission links such as Wi-Fi, 3G/4G/5G mobile networks while  [0059]-[0071] discusses the context which is omnidirectional video capture, streaming over a network and rendering on a HMD including streaming that utilize such wireless links}.

Claims 8-10 and 14-16
The rejection of system claims 2-4 above applies mutatis mutandis to the corresponding limitations of method claims 8-10, respectively while noting that the citations above include both system and method elements. Likewise, the rejection of system claims 2-4 above applies mutatis mutandis to the corresponding limitations of computer readable medium claims 14-16, respectively while noting paragraphs [0164]-[0165] discloses computer readable media implementations.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Sreedhar {K. K. Sreedhar, A. Aminlou, M. M. Hannuksela and M. Gabbouj, "Standard-Compliant Multiview Video Coding and Streaming for Virtual Reality Applications," 2016 IEEE International Symposium on Multimedia (ISM), San Jose, CA, USA, 2016, pp. 295-300, doi: 10.1109/ISM.2016.0065.} teaches temporal scalability layers in the context of virtual reality and multi-resolutional stsreaming based on VR field of view.  See Section III and Fig. 2.
Banta (US 2013/014 1523 A1) discloses VR buffers and FOV prioritization over the rest of the buffer 306. See [0022]-[0030] and [0026] for space warp frame.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ROBERT CAMMARATA whose telephone number is (571)272-0113.  The examiner can normally be reached on M-Th 7am-5pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 571-272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL ROBERT CAMMARATA/Examiner, Art Unit 2486